Order entered April 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01186-CR

                            KEITH ALLEN FOSTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80380-2014

                                           ORDER
       Appellant’s April 20, 2015 third motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to April 24, 2015. If appellant’s

brief is not filed by April 24, 2015, this appeal will be abated so that the trial court can make

findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   LANA MYERS
                                                            JUSTICE